Citation Nr: 1541825	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  14-08 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for right foot hallux valgus status post bunionectomy, distal Akin osteotomy and Tailor's bunionectomy.

2.  Entitlement to an initial compensable rating for scars, right foot, status post bunionectomy, distal Akin osteotomy and Tailor's bunionectomy.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The Veteran served on active duty from March 2006 to March 2012.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO granted service connection for right hallux valgus and assigned an initial 10 percent rating, granted service connection for allergic rhinitis and assigned an initial noncompensable rating, and granted service connection for scars, right foot, status post bunionectomy and Tailor's bunionectomy and assigned an initial noncompensable rating.  The RO accepted the Veteran's August 2012 written statement as a notice of disagreement (NOD) with respect to the initial ratings assigned for right hallux valgus and allergic rhinitis.  A Statement of the Case (SOC) was furnished to the Veteran on these issues in October 2013.  In January 2014, the Veteran limited her appeal to the initial rating assigned for right hallux valgus.  See VA Form 9 (Appeal to the Board of Veterans' Appeals), Box 9B, received in January 2014.

The Board observes that the Columbia, South Carolina RO currently holds jurisdiction over the case.  

The issue of entitlement to an initial compensable rating for scars, right foot, status post bunionectomy, distal Akin osteotomy and Tailor's bunionectomy is listed on the title page for procedural purposes only.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks a rating greater than 10 percent for her residuals of right foot hallux valgus status post bunionectomy, distal Akin osteotomy and Tailor's bunionectomy.  In her VA Form 9 received in January 2014, she described symptoms of foot swelling and numbness with limited movement of the great toe.  She also reported that her disability was treated with Capsaicin cream and permanent shoe inserts.  

At the November 2011 VA examination, the Veteran did not report foot numbness and the examiner noted that corrective shoe wear was not required.  Notably, in service, a military examiner in September 2011 noted a finding of altered sensation over her surgical sites and, in August 2012, the Veteran also reported scar numbness.  On this record, the Board finds that remand is warranted to obtain records from the Veteran's provider of treatment after her service discharge as well as current VA examination to evaluate the nature and etiology of her additional complaint(s) of right foot numbness.

As discussed in the INTRODUCTION section, the May 2012 rating decision granted service connection for scars, right foot, status post bunionectomy and Tailor's bunionectomy and assigned an initial noncompensable rating.  In a statement entitled "Notice of Disagreement" received in August 2012, the Veteran reported that the "scars on my foot have numbness and hurt."  The Board finds that this statement constitutes a timely filed NOD with respect to the initial rating assigned for her right foot surgical scars.  See 38 C.F.R. §§ 20.201, 20.300, 20.302.  As the filing of an NOD initiates appellate review which requires VA to furnish the claimant an SOC, the Board remands this issue to the AOJ for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder any available VA treatment records since the Veteran's discharge from active service.  See, e.g., Report of VA hospitalization received in February 2015.

2.  Contact the Veteran and request her to identify any post-service providers of treatment for her right foot disability, to specifically include the providers of treatment who have prescribed Capsaicin cream and permanent shoe inserts.

3.  Thereafter, schedule the Veteran for appropriate VA examination for her service-connected right foot hallux valgus status post bunionectomy, distal Akin osteotomy and Tailor's bunionectomy.  The claims file, to include this remand, must be reviewed by the examiner and such review should be noted in the examination report. 

Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.

The examiner should identify all symptoms associated with the service-connected right foot hallux valgus status post bunionectomy, distal Akin osteotomy and Tailor's bunionectomy.  Specifically, the examiner should identify the nature and etiology of the Veteran's report of numbness in the right foot.  

A complete rationale for any opinion offered must be provided. 

4.  Furnish the Veteran an SOC on the issue of entitlement to an initial compensable rating for scars, right foot, status post bunionectomy, distal Akin osteotomy and Tailor's bunionectomy.  The Veteran should be informed of her appellate rights and of the actions necessary to perfect an appeal on this issue.  Thereafter, this issue is to be returned to the Board only if an adequate and timely substantive appeal is filed.

5.  Thereafter, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and her representative a supplemental statement of the case and an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

